Citation Nr: 1520999	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  08-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In August 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Denver, Colorado.  A transcript of the hearing is in the claims file.

This case was previously before the Board in February 2010 and August 2011, and each time was remanded for further development.  The case was returned to the Board in November 2013, at which time it granted a higher initial rating of 50 percent, but no more, for the Veteran's PTSD.  The Veteran appealed, and in a Joint Motion for Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court) in January 2015, the parties agreed to vacate the November 2013 Board decision, and remanded the case for additional reasons and bases.  The JMR noted that the grant of a 50 percent rating by the Board in its November 2013 decision should not be disturbed.  Accordingly, the issue on appeal before the Board is entitlement to a rating in excess of 50 percent, as reflected above.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDINGS OF FACT

The Veteran's PTSD is manifested by symptoms of blunted affect, depressed mood, chronic sleep impairment, irritability, panic attacks, unprovoked anger and disturbances of motivation and mood.  He is uncomfortable being in groups or working with others.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

PTSD is rated under Diagnostic Code 9411, 38 C.F.R. § 4.130.  Under that code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.
 
A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.
 
A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.
 
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).
 
The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  A score of 41 to 50 is assigned where there are serious symptoms such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Veteran's PTSD is currently evaluated as 50 percent disabling.  Following a review of the evidence, the Board finds that an initial rating in excess of 50 percent is not warranted.

A 50 percent evaluation is warranted because the competent evidence of record demonstrates that the Veteran's current disability picture more closely approximates a 50 percent evaluation, but not more.  The Board acknowledges that the Veteran's VA examiner noted that the Veteran's PTSD causes him to suffer from circumstantial speech; panic attacks; impairment of short-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.   Further, the Veteran suffers from mild-level panic symptoms more than once a week with severe panic symptoms at least once week.  The examiner noted that the Veteran requires continuous medication.  

Further, the Veteran reported to his VA psychiatrist that he has chronic sleep impairment, unprovoked irritability, angry outbursts and difficulty maintaining a healthy relationship with his wife.  See May 2010 VA Treatment Notes.  The Veteran denied suicidal or homicidal ideations, but admitted to the counselor that he often wonders if life "is worth the trouble." Id.  Additionally, the Veteran reported that he gets very upset when something reminds him of a stressful military experience and that he often feels irritable and prone to angry outbursts.  

The Veteran's colleague submitted a statement on behalf of the Veteran's claim.  In his statement, J.H. reports that he has known the Veteran for more than 22 years.  He states that the Veteran "keeps to himself, for the most part at work, and when he doesn't he is inclined to get into a little trouble."  See July 2012 Lay Statement from J.H.  The Veteran's colleague further reports that there have been "more than a few times that I have had to talk to him about something he said or done to another person in our shop.  He has had problems with management as well."  Id.  

At the Veteran's hearing, the Veteran's wife reported that the Veteran often isolates himself from others including his family.  See Travel Board Hearing Transcript at 9.  She further noted that the Veteran angers quickly without provocation.  Id.  The Veteran reported at his hearing that he has missed work due to his self-medicating of his PTSD symptoms.  Id. at 10.  

A Vet Center readjustment-counseling therapist has treated the Veteran and this therapist reports that the Veteran presented an anxious and blunted affect and had all the indicators of someone with severe depression.  The Veteran denied any incident of manic episodes to the therapist but did state that he thinks about combat trauma events daily and has difficulty maintaining a healthy relationship with his wife and son.  He did note that he has a couple of close friends that he maintains contact with, but that he has stopped going camping and fishing and has stopped attending any social events with the exception of meeting with his extended family on occasion.  See January 2007 Vet Center Treatment Notes.   

The symptoms reflected by the October 2010 VA Examination, lay statements from the Veteran, his wife, and his colleague J.H., treatment records from the Vet Center and the Colorado Springs VA from May and June 2010 indicate that the Veteran suffers from occupational and social impairment with reduced reliability and productivity due to his PTSD diagnosis warranting a 50 percent initial evaluation.  

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more nearly approximates a 70 percent evaluation or higher during this period.  In this regard, the Veteran's treatment records do not contain evidence that supports a finding that he suffers from near-continuous panic attacks, delusions, or obsessive rituals.  Additionally, the evidence does not demonstrate that the Veteran suffers from suicidal or homicidal ideation, and it does not indicate that the Veteran is in persistent danger of hurting himself or others.  The Board acknowledges that there is evidence in the record that the Veteran experiences some feelings of hopelessness, and reported to the October 2010 VA examiner that he had occasional thoughts of suicide.  However, the Veteran has consistently reported no suicidal or homicidal thought to his mental health providers.  May 2010 VA Treatment Notes; June 2010 VA Treatment Notes; September 2006 Vet Center Treatment Notes; October 2006 Vet Center Treatment Notes.  Notably, his treating psychiatrist repeatedly determined that despite the Veteran's feelings of hopelessness, involvement of the suicide prevention team was not appropriate.  May 2010 VA Treatment Notes; June 2010 VA Treatment Notes.  During his October 2010 VA examination, the Veteran reported that he did not have any real plan or intent to harm himself or others.  The examiner found that the Veteran had no ongoing thoughts or plans of suicide.  Accordingly, the Board finds that to the extent that the Veteran has suicidal ideation, it was not of the severity, frequency, or duration as to result in the types of occupational and social impairment associated with a higher rating.

With regard to the Veteran's ability to establish and maintain personal relationships, the Board notes that the Veteran and his wife have been married for more than 36 years and that he maintains contact with his son and his extended family.  However, both the Veteran and his wife admit that their relationship is strained by his anger, irritability and chronic sleep impairment.  See e.g. Travel Board Hearing Transcript.  The Veteran also has conflicts with his son.  See January 2007 Vet Center Treatment Notes.  In light of such evidence, the Board concludes that the Veteran exhibits some relationship difficulties, particularly with his wife and son.  However, the record reflects that he is capable of maintaining relationships as is evidenced by his long-term marriage, the concern from his colleagues and his relationship with his son and other Vietnam Veterans.  Therefore, the Veteran's impairment in this area does not more closely approximate the criteria for a 70 percent rating.  

The Board acknowledges that the evidence of record demonstrates that the Veteran has some difficulty in maintaining effective work relationships.  However, the Veteran has been successfully employed at the same place for more than 20 years.  The Veteran denies ongoing problems on the job.  The Veteran reports "that he is able to succeed at work because he works alone and never sees management."  See October 2010 Examination.  This leads the Board to conclude that the Veteran's overall disability picture continues to more closely approximate that contemplated by a 50 percent evaluation.  

The Veteran's GAF scores were reported as 58 at his October 2010 VA examination.  The Veteran's GAF score was reported as 52 on his May 2010 VA Outpatient Treatment Progress Report and as 51 on his June 2010 VA outpatient treatment progress report.  Scores of 51-60 represent "moderate" symptoms.  See DSM-IV.  Therefore, the Board observes that such GAF scores, when viewed in light of the Veteran's overall mental health picture, warrant an evaluation of 50 percent and this evaluation is consistent with the symptomatology contemplated by such Rating Schedule.  The Board acknowledges that a GAF score of 75 was assigned during the 2006 VA examination; however, considering the Vet Center notes dated shortly thereafter show a more moderate level of impairment, it appears this higher GAF score was an aberration.

The Board acknowledges that the Veteran does not meet all the criteria of a 50 percent evaluation.  For instance, the Veteran does not show symptoms such as stereotyped speech or difficulty understanding complex commands.  However, there is evidence that he has some level of depression, panic attacks, and difficulty acquiring or maintaining effective relationships.  Under such circumstances and resolving any doubt in the Veteran's favor, the Board concludes that the Veteran's PTSD disability picture more closely approximates the criteria for a 50 percent rating, but not either a 70 percent rating or a 100 percent rating.  38 C.F.R. § 4.7.  As such, the Board finds that the criteria for a 50 percent initial evaluation, but not more, for the Veteran's service-connected PTSD have been met.
 
II.  Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Under most circumstances, the VA Rating Schedule will apply unless there are exceptional factors that make the applicability of the Rating Schedule to a Veteran's case impractical.  See Fisher v. Principi, 4 Vet. App 57 (1993).  

The regulation states that the governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

The discussion in the analysis section above reflects the notion that the symptoms and effects of the Veteran's PTSD, namely weekly panic attacks; chronic sleep impairment; and motivation and mood disturbances are fully contemplated by the applicable rating criteria in the VA Rating Schedule.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

Entitlement to a total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi 251 F.3d 1378 (Fed.Cir. 2001).  The Board has considered whether remand or referral for consideration of a TDIU is warranted.  However, the record is negative for evidence that the Veteran is unemployable due to his service-connected PTSD.  There has been no allegation, and there is no medical evidence that the Veteran's service connected disability has markedly interfered with employment at any time during the appeal.  Therefore, remand or referral of a claim for a TDIU is not necessary, as there is no evidence of unemployability due to the service-connected disability.  

III.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in December 2006, June 2008, and September 2011 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  He was given an opportunity following the Court's actions to submit additional evidence or argument, and he did not identify any outstanding treatment records that he wanted the Board to obtain.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

Additionally, the Veteran testified at a hearing before the Board in August 2009.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014).

Finally, the Veteran was provided with a VA examination in October 2010.  The Veteran has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiner and the adequacy of the examination.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  There is no need to remand this case for another examination because there is no objective evidence - nor any lay statements from the Veteran - suggesting that his condition has changed since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


